Citation Nr: 0632215	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  03-10 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee



THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
decreased vision in the left eye, status post cataract 
removal, claimed as a result of VA surgery and/or treatment 
from April to May 2004.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1948 to May 1954.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2004 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, and was remanded in March 2005.    


FINDINGS OF FACT

1.  Decreased left eye vision is not shown to be the 
proximate result of VA negligence, carelessness, inadequate 
medical skills, poor judgment, or fault as to medical care 
given in April and May 2004, to include cataract extraction 
surgery. 

2.  Complications arising from the veteran's left eye 
cataract extraction surgery are shown to have been known and 
foreseeable.

3.  Left eye cataract extraction surgery was performed with 
informed consent.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
decreased vision in the left eye are not met.  38 U.S.C.A. § 
1151 (West 2002); 38 C.F.R. §§ 3.361, 3.358, 3.800 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to Section 1151 Compensation

The veteran contends that he has decreased vision in his left 
eye due to negligent or inadequate medical care, including 
eye surgery, at the VA Medical Center in Nashville, 
Tennessee, from April to May 2004.     

Under 38 U.S.C.A. § 1151, when a veteran suffers an injury or 
an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service-connected.  38 
U.S.C.A. § 1151; 38 C.F.R. §§ 3.358, 3.800.  The regulations 
provide that, in determining that additional disability 
exists, the physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury, each body part involved 
being considered separately.  For surgery, the physical 
condition prior to the disease or injury will be the 
condition which the surgery was designed to relieve.  38 
C.F.R. § 3.358(b).  In determining whether additional 
disability resulted from a disease or an injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, or medical or surgical treatment, 
the following considerations will govern: whether additional 
disability is actually the result of such disease or injury 
or an aggravation of existing disease or injury and not 
merely coincidental therewith; the mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of hospitalization or medical 
or surgical treatment.  Also, compensation is not payable for 
the necessary consequences of medical or surgical treatment 
properly administered with the expressed or implied consent 
of the veteran or, in appropriate cases, his representative.  
"Necessary consequences" are those certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  38 C.F.R. § 3.358(c).

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended as 
to the nature of disability for the purposes of compensation 
thereunder.  For claims filed on or after October 1, 1997, 
this law includes the requirement that additional disability 
be the result of carelessness, negligence, lack of proper 
skill, error in judgment or similar fault on the part of VA 
in furnishing care, or an event not reasonably foreseeable.  
See Jones v. West, 12 Vet. App. 460, 463 (1999) (the 
amendment applies only to claims filed on or after October 1, 
1997).  The change of law, in effect, overruled Brown v. 
Gardner, 115 S. Ct. 552 (1994), which held that, under then-
effective law, no showing of negligence was required for 38 
U.S.C.A. § 1151 compensation. VA regulatory revisions, 
effective September 2, 2004, implemented this change in the 
law.  69 Fed. Reg. 46,426 (2004).

As the veteran's claim was filed in 2004, the amended version 
is applicable.  VAOPGCPREC 40-97 (63 Fed. Reg. 31,263 
(1998)).  Thus, essentially, the issue here is whether 
additional left eye disability resulted from negligence, 
carelessness, lack of proper skill, error in judgment, or 
other instance of fault on the part of VA in the course of 
providing medical care, or the event is one not reasonably 
foreseeable.  This issue is one in the province of medical 
professionals qualified to address it; lay opinion as to poor 
medical judgment or skill, carelessness, or negligence, or 
lack or foreseeability or existence of additional disability 
attributable to VA medical treatment, is not deemed 
competent.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992) (lay evidence is not competent to prove a matter 
requiring medical expertise); 38 C.F.R. § 3.159(a)(1) 
(competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions); 38 
C.F.R. § 3.159(a)(2) (lay evidence is considered competent if 
it is provided by a person who has knowledge of facts or 
circumstances and who can convey matters that can be observed 
and described by a layperson).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault by VA 
in furnishing hospital care, medical or surgical treatment, 
or examination proximately caused additional disability or 
death, it must be shown that the hospital care or medical or 
surgical treatment caused additional disability or death; and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without informed consent.  38 C.F.R. § 3.361.

Whether the proximate cause of additional disability or death 
was an event not reasonably foreseeable is to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  VA considers whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 
3.361.

VA clinical records indicate that the veteran was diagnosed 
with early cataracts.  In February 2004, he underwent right 
eye cataract surgery, with intraocular lens placement, 
apparently without complications.  The veteran has stated 
that he has good right eye vision.  His present claim 
concerns only vision loss in the left eye, which he 
apparently believes is primarily or entirely the result of VA 
cataract extraction surgery performed on April 27, 2004.  
Records concerning that operation indicate that, during that 
surgery, the veteran developed intraoperative choroidal 
hemorrhage; retinal apposition was noted at that time.  On 
May 10, 2004, the veteran underwent another surgery to repair 
choroidal detachment in the left eye with retinal apposition.  
The latter procedure involved drainage of choroidal 
hemorrhage, pars planar vitrectomy, removal of retained lens 
fragments, endolaser photocoagulation, and silicon oil 
placement in the eye.  The left eye surgery did not involve 
lens placement, as was the case with the right eye, 
apparently due to said surgical complications, and it was 
determined that the veteran is not a candidate for further 
right eye surgery due to other significant health problems, 
including coronary artery disease, chronic obstructive 
pulmonary disease, and emphysema.         

The Board remanded this matter in March 2005 for a medical 
examination and opinion on whether additional disability 
resulted from VA eye surgery or surgeries or treatment 
associated with the left eye, in April and May 2004.  A VA 
medical doctor, an ophthalmology resident who had reviewed 
the veteran's medical history and examined the veteran, 
concluded, in April 2006, that the veteran "apparently has 
suffered additional disabilities secondary to loss of vision 
in the left eye."  On examination, the doctor noted that the 
veteran has no light perception in that eye.  The left eye 
iris is "irregular," and left eye cornea is "thickened and 
hazy."  Thus, the record supports the claim to the extent 
that additional disability is shown.    

However, such showing is not sufficient for a Section 1151 
claim.  The evidence also must demonstrate that VA medical 
professionals had failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or, 
in the alternative, that such care was given without informed 
consent.  On the former point, the VA examiner said: "The 
complication that occurred is a known and foreseeable 
complication for cataract surgery.  So in light of this, the 
additional disabilities that this patient has suffered [are] 
due to the complications incurred [due to] his cataract 
surgery . . . however, this is a known complication.  The 
patient appeared to have received appropriate care and follow 
up according [to] the records in his c-file."  

The veteran submitted an August 2004 report of Dr. J. Conrad, 
a private medical doctor who is reported to be an eye 
disorder or disease specialist, and he believes this report 
suffices as a "second opinion" material to his claim.  Dr. 
Conrad's report memorializes the veteran's history concerning 
VA cataract surgery as reported by the veteran (Dr. Conrad 
states that he had not reviewed VA medical records associated 
with surgery), states that the veteran has "extensive 
intraocular complications" that resulted in "central and 
peripheral retinal scarring along with optic atrophy" and 
that these "serious" complications have resulted in 
"extremely poor vision" in the left eye.  The issue is not 
whether the veteran experienced surgery complications and 
that he now has left eye vision loss.  These facts remain 
uncontradicted; even the VA medical examiner would concede to 
these facts.  Dr. Conrad's "second opinion" does not 
buttress the veteran's position because it does not actually 
reflect any opinion specifically about whether negligence, 
inadequate care, carelessness, fault, or poor professional 
judgment could have caused the complications or vision loss 
in the left eye, or on whether the complications were unusual 
or unlikely, or whether they were known or foreseeable.               

That said, with respect to the veteran's and his accredited 
service representative's apparent allegation as to present 
left eye vision loss as an "unforeseen" consequence or 
residual of VA medical care, again, the VA examiner 
explicitly opined that the complications of cataract surgery 
in the veteran's case were "known" and "foreseeable" 
complications.  On this point, the record does not present 
any medical opinion or clinical evidence to the contrary.  

On the issue of informed consent to VA provision of medical 
care, including eye surgery, the veteran wrote that he would 
not have opted to have left eye surgery if he had known he 
could become blind.  The clinical records from the Nashville 
VA medical facility includes April 7, 2004 pre-operative 
evaluation records indicating that he was given "preop 
teaching," apparently referring to information about the 
risks and complications of surgery generally and about what 
the veteran's particular surgery entails, including hand-out 
materials.  The veteran reportedly verbalized his 
understanding.  They also include April 27, 2004 pre-
anesthesia records indicating that the veteran was told about 
the risks, benefits, and alternatives associated with 
cataract extraction surgery, including an extensive 
explanation of higher risks for the veteran because he is on 
blood-thinning medication to treat severe chronic obstructive 
pulmonary disease and coronary artery disease.  They further 
indicate that informed consent was obtained.  The records 
also include a VA form titled "Request for Administration of 
Anesthesia and for Performance of Operations and Other 
Procedures," explaining, among other things, that risks and 
complications of surgery include bleeding, infection, 
increased or decreased pressure or damage to the eye, 
decrease in or loss of vision, loss of eye, and death as a 
risk of administration of anesthesia.  The veteran executed 
the form on April 7, 2004.  Based on such evidence, the Board 
fails to find evidence supporting the apparent contention 
that the left eye surgery was performed without express or 
implied consent of the veteran.     

Based on the foregoing, the Board is compelled to conclude 
that the preponderance of the evidence is against the claim.  
Thus, there is no reasonable doubt to be resolved.  38 
U.S.C.A. § 5107(b).

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).   

Upon receipt of a complete or substantially complete benefits 
application, VA must notify the claimant and any 
representative of any information, and medical or lay 
evidence, needed to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA must inform the claimant of any 
information and evidence not of record needed to substantiate 
the claim, that VA will seek to provide, and that he should 
provide.  It must ask him to provide any pertinent evidence 
he has.  38 C.F.R. § 3.159(b)(1).  Notice should be provided 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In July 2004, before issuing the rating decision from which 
this appeal arises, VA sent the veteran a letter advising him 
as to the basic criteria of a Section 1151 claim, including 
specific discussion of the key criterion of fault, 
carelessness, or negligence on VA's part in providing medical 
care.  He was told that, if he identifies the sources of 
evidence concerning his claim, then VA would assist him in 
securing the missing evidence.  The letter explained that VA 
is charged with securing evidence in federal custody, but 
that a claimant ultimately is responsible for substantiating 
the claim.  The letter also asked the veteran to send any 
pertinent evidence he has, satisfying the "fourth element" 
notice requirement.  This requirement was enhanced with 
citation of 38 C.F.R. § 3.159, from which the element is 
derived, in the Statement of the Case.     

With respect to lack of notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (notice of criteria 
governing disability rating assignments; assignment of 
effective dates), with a denial of the claim, there can be no 
prejudice due to such notice defect.  Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question not addressed by the AOJ, the Board must consider 
whether prejudice occurred); 38 C.F.R. § 20.1102 (2006) 
(harmless error).  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d)) also was 
satisfied.  This duty contemplates that VA will help a 
claimant obtain relevant records, whether or not they are in 
federal custody, and that VA will provide a medical 
examination and/or opinion if needed to decide the claim.  
The claims file includes VA clinical records, including those 
from the Nashville VA Medical Center pertaining to treatment 
for left eye disability, including surgical records, private 
medical records, the veteran's written statements in support 
of this claim, and VA medical opinion consistent with the 
Board's remand order.  In this connection, the Board 
acknowledges that, in its remand order, it expressed a 
preference in the wording of the requested clinical opinion 
(that it be expressed using language like "due to" or 
"more likely due to" VA care, surgery, or hospitalization).  
The Board has reviewed carefully the unfavorable VA 
examiner's report and finds that it sufficiently addresses 
the query posed by the Board; it does not find the opinion 
inadequate or unclear.  Moreover, the examiner stated that he 
had reviewed the veteran's medical history, which tends to 
enhance its reliability, and there is no other clinical 
opinion or evidence inconsistent with the record or which 
challenges the VA examiner's conclusion.        

Despite appropriate notice during appeal, the veteran has not 
identified sources of pertinent, existing evidence that is 
missing from the record and which he desires VA to review 
before adjudication.  Based on the foregoing, the Board 
concludes that VA's duty to assist was met, and it is not 
precluded from adjudicating this decision based on the 
record.


ORDER

Compensation under 38 U.S.C.A. § 1151 for decreased vision in 
the left eye, status post cataract removal, claimed as a 
result of VA surgery and/or treatment from April to May 2004, 
is denied.   




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


